37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Della CALLAHAN, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 94-1371.
United States Court of Appeals, Fourth Circuit.
Argued July 11, 1994.Decided October 11, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  Samuel G. Wilson, District Judge.  (CA-93-47-A)
Argued:  Margaret Tuttle Schenck, Southwest Virginia Legal Aid Society, Marion, VA, for appellant.
Argued:  Robert S. Drum, Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Philadelphia, PA.  On brief:  Charlotte Hardnett, Chief Counsel, Region III, Dorothea J. Lundelius, Division Chief, Office of the General Counsel, Department of Health and Human Services, Philadelphia, PA;  Robert P. Crouch, Jr., United States Attorney, Richard A. Lloret, Assistant United States Attorney, Roanoke, VA, for appellee.
W.D.Va.
AFFIRMED.
Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.

OPINION
PER CURIAM

1
On January 14, 1992, Della Callahan filed a claim with the Social Security Administration for Supplemental Security Income (SSI), alleging a disability due to arthritis.  After her claim was denied, she requested reconsideration and was again turned down.  Callahan appealed, and on August 17, 1992, an ALJ decided that she was not disabled under the Social Security Act because, although she could not perform her past job as a kitchen helper, she had the ability to perform light and sedentary work and could do several jobs identified by the vocational expert.  The Appeals Council denied her request for review.  The ALJ's decision, then, became the Secretary's final decision.


2
Callahan filed a complaint in the United States District Court for the Western District of Virginia challenging the final decision of the Secretary.  The case was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  The magistrate judge filed a report and recommended that the Secretary's motion for summary judgment be granted.  On February 3, 1994, the district court entered a final judgment adopting the magistrate judge's report and recommendation.  This appeal followed.


3
We review the Secretary's final decision to determine whether it is supported by substantial evidence and whether the correct law was applied.  42 U.S.C. Sec. 405(g);   Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.1990).


4
We have reviewed the record and have considered counsel's briefs and their oral arguments.  We note that the ALJ made a thorough evaluation of the evidence, and we conclude that the Secretary's decision is supported by substantial evidence and was based on the correct legal standards.  Accordingly, the judgment of the district court is affirmed.

AFFIRMED